Title: From George Washington to Matthias Ogden, 2 April 1782
From: Washington, George
To: Ogden, Matthias


                        
                            Dear Sir,
                            Newburgh Apl 2d 1782
                        
                        After I wrote to you from Morris Town, I received information that the sentries at the doors of Sir Henry
                            Clinton were doubled at eight o’clock every night from an apprehension of an attempt to surprize him in them—If this be
                            true, it is more than probable the same precaution extends to other Personages in the City of
                            New York—A circumstance I thought it proper for you to be advertised of.
                        It is of great importance that I should know the exact strength of the enemy’s Corps in New York &
                            its dependencies—and how they are disposed of—Either of the person’s whose names you mentioned to me when I was at your
                            House, can, if they are inclined & would be faithful, give very good information on these points—and it is very
                            much my wish that they should do it speedily and with accuracy—The
                            list which you, and another which Colo. Dayton sent me sometime ago, were both incorrect, as some Corps were inserted that
                            are in the West Indies—and others omitted which were known to be here. No man in the Military line, of common abilities
                            & who has access to New York, can possibly be at a loss to know the total number, and the names of the Corps in
                            the department where he himself is—To ascertain the strength of each, I acknowledge is more difficult, but by no means
                            impracticable with a little address, to accomplish in a short time.
                        To keep me regularly advised of the Enemy’s strength & how it is disposed of—of their Reinforcements
                            & detachments—and of the state of the Kings ships in, and belonging to the Harbour is of great importance
                            & it is my earnest wish that you would press it upon the persons in whom you seem to place confidence—urging them
                            to be pointed, regular & accurate in all their communications—No Service can be greater than this if it is well
                            performed. These, with an account of them & progress of their public works are of infinite
                            more consequence than all the chit-chat of the Town & the idle conjectures of the Inhabitants respecting the
                            policy & mode of carrying on the War &ca. I am Dr Sir Yr very Hble Servt
                        
                            Go: Washington
                        
                    